974 F.2d 1331
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lois E. GIBSON, Plaintiff-Appellant,v.AT & T INFORMATION SYST., INC., Defendant-Appellee.
No. 91-1228.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 29, 1992Decided:  August 31, 1992

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., District Judge.  (CA-88-196-G)
Lois E. Gibson, Appellant Pro Se.
Martin Nesbitt Erwin, Julianna C. Theall, Smith, Helms, Mulliss & Moore, Greensboro, North Carolina, for Appellee.
M.D.N.C.
Affirmed.
Before MURNAGHAN, SPROUSE, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Lois E. Gibson appeals from the district court's order dismissing her age discrimination suit.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gibson v. AT & T Info.  Sys., Inc., No. CA-88-196-G (M.D.N.C. Sept. 16, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

AFFIRMED


*
 We deny Appellee's motion to dismiss